Citation Nr: 1709359	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  16-10 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel










INTRODUCTION

The Veteran served on active duty from March 1959 to March 1967, and had additional service in the Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

The Board notes at the outset that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran instituted claims for service connection for "right foot pain" and "left foot pain" in July 2014.  In an April 2015 statement, he asserted his feet were injured during the Vietnam War, and he referenced fracturing his ankle between April 1965 and April 1966 in Vietnam.  He further stated 50 percent of the skin peeled off his feet, and that he could no longer walk barefoot and needed orthotics in his shoes.  Post-service medical records show the Veteran has been diagnosed with acquired pes talipes, talipes calcaneovalgus, and metatarsus varus.  The records are unclear as to whether the diagnoses apply to one or both feet.  

The Board notes that a review of the Veteran's service treatment records (STRs) shows no in-service complaints of or treatment for foot symptoms.  However, the Board also notes the nature and etiology of the Veteran's current foot disabilities is not clear from the evidence of record.  Under these circumstances, the Board finds the low threshold for provision of a VA examination has been met pursuant to McLendon.  Accordingly, a remand is warranted to afford the Veteran a VA examination to determine the nature and etiology of any present right and/or left foot disabilities.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of any right and/or left foot disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all right and left foot disabilities present during the period of the claim.
 
With respect to each identified foot disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must address the Veteran's lay statements to the effect that he injured his feet and fractured his ankle during the Vietnam War, that 50 percent of the skin peeled off his feet, and that he could no longer walk barefoot and required orthotics in his shoes.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

